DETAILED ACTION
Claim(s) 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Comments
Claim Rejections - 35 USC § 101
	Applicants arguments made in response to the rejection(s) of claim(s) 1-18 under 35 USC 101 in the Non-Final Rejection (“NF”) mailed April 13, 2022 as being directed to an abstract idea without significantly more have been considered but are not persuasive. Applicants argue that said claim(s) are patent eligible because the judicial exception (i.e. abstract idea) is integrated into a practical application, because the claim(s) recite an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, amounting to significantly more than the judicial exception. The additional elements/functions recited in the claim are, according to the applicants, a terminal device, a receiver, a processor, a first signal, a second signal, and a processor configured to acquire time and frequency synchronization according to the synchronization signal. The applicants claim that such a synchronization signal improves the techniques of acquiring and synchronizing time for a terminal device.  However, the recited additional elements, don’t appear to do no more than perform general computing/processing functions at a high level of generality. For example, the claimed feature, “…processor configured to acquire time and frequency synchronization according to the synchronization signal”, is a conventional feature in cellular technology. For example, HESSLER (USPGPUB No. 2020/032876), which recites, “[0045] Conventional synchronized radio systems include downlink signals that are always present (e.g., PSS/SSS/CRS in LTE) enabling the UE to keep track of the time-frequency synchronization to a base station without communication with the network. Such design simplifies the time-frequency synchronization at the expense of poor energy performance and constant interference from the always-on signals.”. Thus the argument that the additional elements amount to something significantly more than the judicial exception is not persuasive. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical relationship. 

 Referring to either of independent claims 1, 7, and 13, which recite, the following mathematical relationship, for generating Zadoff-Chu “ZC(n)” sequences:

    PNG
    media_image1.png
    157
    710
    media_image1.png
    Greyscale

Zadoff Chu sequences are complex valued mathematical sequence(s), where cyclically shifted versions of the root sequence are orthogonal to one another. The Zadoff-Chu sequence(s) are additionally with the remaining elements in the claim as a  first signal comprising “…N1 generalized Zadoff-Chu sequences…” and a second signal comprising “…N2 generalized Zadoff-Chu sequences”. The sequences are received by a synchronization signal, “…receive a synchronization signal, the synchronization signal comprises a first signal and a second signal” and are used to acquire time and frequency synchronization, “…processor, configured to acquire time and frequency synchronization according to the synchronization signal”. The additional elements do not appear to integrate into a practical application as the additional elements, perform either general computer functions and/or computational functions  with a high degree of generality (i.e. “…to acquire time and frequency synchronization according to the synchronization signal..”, “…receive a synchronization signal…” ). Furthermore the additional elements when considered separately or in combination do not appear to add significantly more to the mathematical concept as they simply apply the mathematical concept with a highly degree of generality (i.e. receiving the Zadoff-Chu sequences via a synchronization signal, and performing synchronization using the Zadoff-Chu sequences)


Referring to either of independent claims 4, 10, and 14, which recite, the following mathematical relationship, for generating Zadoff-Chu “ZC(n)” sequences:

    PNG
    media_image1.png
    157
    710
    media_image1.png
    Greyscale

Zadoff Chu sequences are complex valued mathematical sequence(s), where cyclically shifted versions of the root sequence are orthogonal to one another. The Zadoff-Chu sequence(s) are additionally with the remaining elements in the claim as a  first signal comprising “…N1 generalized Zadoff-Chu sequences…” and a second signal comprising “…N2 generalized Zadoff-Chu sequences”. The sequences are transmitted in a generated synchronization signal, “…generating a synchronization signal, the synchronization signal comprises a first signal and a second signal…sending the synchronization signal to a terminal device”. The additional elements do not appear to integrate into a practical application as the additional elements, perform either general computer functions and/or computational functions  with a high degree of generality (i.e. “…generating a synchronization signal..”, “…transmitting a synchronization signal…” ). Furthermore the additional elements when considered separately or in combination do not appear to add significantly more to the mathematical concept as they simply apply the mathematical concept with a highly degree of generality (i.e. generating the Zadoff-Chu sequences via a synchronization signal, and transmitting the Zadoff-Chu sequences via the synchronization signal).

The remaining dependent claims are also directed to an abstract idea without significantly more. Claim(s) 3, 6, 9, 12, 16, and 18, further describe the mathematical relationship, the Zadoff Chu sequences (i.e. “…wherein N1 > 1 and N2 = 1”), and thus regarded as being directed to an abstract idea without significantly more for the same reasons provided with regards to the respective independent claims.

Claim(s) 2, 5, 8, 11, 15, and 17, further limit the second signal, “…wherein the second signal is used to the distinguish different cell identifiers…” however do not appear to add any additional elements with respect to the 101 analysis as being directed toward an abstract idea.  Thus said claims are regarded as being directed to an abstract idea without significantly more for the same reasons provided with regards to the respective independent claims.

Allowable Subject Matter
Claim(s) 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
In regards to claim(s) 1, 7, and 13, Andreescu (A. Andreescu, A. Ghita, A. A. Enescu and C. Anghel, "Long Term Evolution primary synchronization algorithms," 2010 9th International Symposium on Electronics and Telecommunications, Timisoara, 2010, pp. 125-128.) discloses a terminal device, comprising:
a receiving module, configured to receive a synchronization signal (i.e. primary synchronization signal (PSS),  [Page 125, Right Hand Column, “A. Synchronization Sequences”], “In both scenarios a dedicated synchronization channel (SCH) is specified for transmitting  signals, the primary (PSS) and the secondary (SSS), detection of these two signals allows both time and frequency synchronization…”), comprising a first signal and a second signal, the first signal comprises N1 generalized ZC sequences, the second signal comprises N2 generalized ZC sequences, N1 and N2 are positive integers ([Page 126, Left Hand Column, “C. Primary Synchronization Signal (PSS)”] The PSS comprises a first signal and second signal , three orthogonal Zadoff-Chu sequences of length 62 in the frequency domain, “The PSS signal consists of three orthogonal Zadoff-Chu sequences of length 62 in the frequency domain”.), each generalized ZC sequence is:

    PNG
    media_image2.png
    127
    358
    media_image2.png
    Greyscale

wherein
u is a root index of the generalized ZC sequence, q is an offset index of the generalized ZC sequence, L is a length of the generalized ZC sequence, and L is a positive integer ([Page 126, Left Hand Column, “B. Zadoff-Chu sequences”] The generalized ZC sequence used to generate the three orthogonal Zadoff-Chu can been seen in equation (2));
wherein the second signals comprise different second signals (“Roots selected for the three PSS sequences are 25, 29, and 34”);
there are at least two generalized ZC sequences in the (N1+N2) generalized ZC sequences comprising the N1 generalized ZC sequences and the N2 generalized ZC sequences, and the root indexes of the two generalized ZC sequences are different ([Page 126, Left Hand Column, See “B. Zadoff-Chu sequences”] “Roots selected for the three PSS sequences are 25, 29, and 34”, where one of the three PSS sequences is part of the N1 generalized ZC sequences, and another one of the three PSS sequences is part of the N2 generalized ZC sequences);

The receiving device of Andreescu differs from that of claim 1 in that Andreescu is silent on where the generalized ZC sequence generated as: 
    PNG
    media_image3.png
    69
    892
    media_image3.png
    Greyscale

instead the generalized ZC sequence is generated as:

    PNG
    media_image2.png
    127
    358
    media_image2.png
    Greyscale

One difference between the claimed sequence and the Andreescu’s sequence being in that the range of values in for the root index. In the claim 1, the range of values of the root index, u, is defined as:  0 < |u| < L and in Andreescu’s the range of values for the root index, q is instead defined as 0 < q < Nzc-1. The range of the claimed root index further includes negative real values.
Andreescu’s receiving device additionally differs from that of claim 1, in that Adreescu is silent on where the different cells correspond to the first signal. Andreescu instead teaches where different sectors have different second signals (See [Page 126, Left Hand Column, “Zadoff-Chu sequences”] “Roots selected for the three PSS sequences are 24, 29, and 34” and where on [Page 126, Left Hand Column, “Primary Synchronization Signal”] “The PSS signal consists of three orthogonal Zadoff-Chu sequences of length 62 in the frequency domain. Each sequence corresponds to a sector identity within a group of three sectors”). 
Other prior art such as Axmon (USPGPub No. 2016/0227462) shows that was it was generally known in the art to perform symbol timing synchronization using the results of sliding correlations operations (“[0011] Detection by a UE of a cell is, as is well-known in the art, based on matched filtering using the three PSS versions over at least five ms of received samples. Correlation peaks in the filter output may reveal synchronization signals from one or more cells. This is referred to as symbol synchronization.”), that the prior art of record such as Axmon still fails to disclose where the generalized ZC sequence generated as: 
    PNG
    media_image3.png
    69
    892
    media_image3.png
    Greyscale
. Thus claim 1 is regarded as allowable in view of the prior art of record. Claim(s) 7  and 13 recite substantially the same features as claim 1 and is regarded as allowable for the same reasons provided with respect to claim 1.

In regards to claim(s) 4, 10, and 14, Andreescu (A. Andreescu, A. Ghita, A. A. Enescu and C. Anghel, "Long Term Evolution primary synchronization algorithms," 2010 9th International Symposium on Electronics and Telecommunications, Timisoara, 2010, pp. 125-128.) discloses a network device, comprising:
a processor configured to determine a synchronization signal, wherein the synchronization signal comprises  (i.e. primary synchronization signal (PSS),  [Page 125, Right Hand Column, “A. Synchronization Sequences”], “In both scenarios a dedicated synchronization channel (SCH) is specified for transmitting  signals, the primary (PSS) and the secondary (SSS), detection of these two signals allows both time and frequency synchronization…”), a first signal and a second signal, the first signal comprises N1 generalized ZC sequences, the second signal comprises N2 generalized ZC sequences, N1 and N2 are positive integers ([Page 126, Left Hand Column, “C. Primary Synchronization Signal (PSS)”] The PSS comprises a first signal and second signal , three orthogonal Zadoff-Chu sequences of length 62 in the frequency domain, “The PSS signal consists of three orthogonal Zadoff-Chu sequences of length 62 in the frequency domain”.), each generalized ZC sequence generated is:

    PNG
    media_image2.png
    127
    358
    media_image2.png
    Greyscale

wherein
u is a root index of the generalized ZC sequence, q is an offset index of the generalized ZC sequence, L is a length of the generalized ZC sequence, and L is a positive integer ([Page 126, Left Hand Column, “B. Zadoff-Chu sequences”] The generalized ZC sequence used to generate the three orthogonal Zadoff-Chu can been seen in equation (2));
wherein the second signals comprise different second signals (“Roots selected for the three PSS sequences are 25, 29, and 34”);
there are at least two generalized ZC sequences in the (N1+N2) generalized ZC sequences comprising the N1 generalized ZC sequences and the N2 generalized ZC sequences, and the root indexes of the two generalized ZC sequences are different ([Page 126, Left Hand Column, See “B. Zadoff-Chu sequences”] “Roots selected for the three PSS sequences are 25, 29, and 34”, where one of the three PSS sequences is part of the N1 generalized ZC sequences, and another one of the three PSS sequences is part of the N2 generalized ZC sequences);
a transceiver, configured to send the synchronization signal to a terminal device (See [Page 126, Left Hand Column] “…PSS is used to detect slot timing and Physical Layer Identity”) according to a result of a first sliding correlation operation and a result of each second sliding correlation operation (See [Page 127, “A. The Peak Detector”] where the first sliding correlation operations can be seen in the dividend of equation (5) and the second sliding correlation operations in the divisor of equation (5) ) and determining a sector identifier ([Page 126, Right Hand Column, “IV. Primary Synchronization Method”] “Detection involves finding offset time from index position of the PSS and the second identifier value produced by correlation with the three possible sequences”).
 The network device of Andreescu differs from that of claim 4 in that Andreescu is silent on where the generalized ZC sequence generated as: 
    PNG
    media_image3.png
    69
    892
    media_image3.png
    Greyscale

instead the generalized ZC sequence is generated as:

    PNG
    media_image2.png
    127
    358
    media_image2.png
    Greyscale

One difference between the claimed sequence and the Andreescu’s sequence being in that the range of values in for the root index. In the claim 4, the range of values of the root index, u, is defined as:  0 < |u| < L and in Andreescu’s the range of values for the root index, q is instead defined as 0 < q < Nzc-1. The range of the claimed root index further includes negative real values.
Andreescu’s network device additionally differs from that of claim 4, in that Adreescu is silent on where the different cells correspond to the first signal. Andreescu instead teaches where different sectors have different second signals (See [Page 126, Left Hand Column, “Zadoff-Chu sequences”] “Roots selected for the three PSS sequences are 24, 29, and 34” and where on [Page 126, Left Hand Column, “Primary Synchronization Signal”] “The PSS signal consists of three orthogonal Zadoff-Chu sequences of length 62 in the frequency domain. Each sequence corresponds to a sector identity within a group of three sectors”). 
While other prior art such as Axmon (USPGPub No. 2016/0227462) shows that it was generally known in the art to perform symbol timing synchronization using the results of sliding correlations operations (“[0011] Detection by a UE of a cell is, as is well-known in the art, based on matched filtering using the three PSS versions over at least five ms of received samples. Correlation peaks in the filter output may reveal synchronization signals from one or more cells. This is referred to as symbol synchronization.”), that the prior art of record such as Axmon still fails to disclose where the generalized ZC sequence generated as: 
    PNG
    media_image3.png
    69
    892
    media_image3.png
    Greyscale
and where different cells correspond to the first signal, as arranged with the remaining elements of claim 4. Thus claim 4 is regarded as allowable in view of the prior art of record. Independent claim(s) 10, and 14 recite substantially the same features as claim 4, and are regarded as allowable for the same reasons provided with respect to claim 4. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim(s) 1-18 would be allowable pending resolution of the 35 U.S.C. 101 rejections, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476